DETAILED ACTION
This office action is response to communications for Application No. 15/787,464 filed on 07/22/2021.
Claims 3, 6, 8, 11, 14, 15, and 18 have been cancelled. 
Claims 25-27 have been newly added. 
Accordingly, Claims 1, 2, 4, 5, 7, 9, 10, 12, 13, 16, 17, and 19-27 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/22/2021 has been entered.

Response to Arguments
35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Allowable Subject Matter
	Claims 1, 2, 4, 5, 7, 9, 10, 12, 13, 16, 17, and 19-27 are allowed. 

	The following is an examiner’s statement of reasons for allowance: The cited prior arts of record, taken either alone or in combination, does not disclose the amended limitations in combination with the remaining elements and features of the independent claims.
	Regarding Claim 1, Kell discloses an Interactive Electronic Technical Manual (IETM) containing a plurality of hyperlinks including a fault isolation procedure and a wiring diagram but fails to disclose the limitation, “display a first wiring diagram of the aircraft and a list of components of the aircraft, wherein the first wiring diagram displays the first component, other components, and connections thereto, wherein the displayed first component and the displayed connections to the first component are distinctly indicated relative to the other displayed components and the other BEL-16-163Page 2 of 13displayed connections, wherein the first wiring diagram is displayed in the first region of the input/output interface and the list of components is displayed in the second region of the input/output interface, wherein the list of components displays the first component.” Further, Yogesha discloses a method for determining faults and diagnostic techniques for an aircraft but fails to disclose hyperlinks and displaying wiring diagrams related to a plurality of components being distinctly displayed.
	Regarding Claim 9, the prior art references fail to disclose the limitation, “wherein the first user-selectable link is selectable to display a physical layout of the aircraft in which a first component associated with the one step of the fault isolation procedure is visually distinguished relative to a second component that is not associated with the one step of the fault isolation procedure, wherein the physical layout simultaneously shows the first component and the second component”.
	Regarding Claim 16, the prior art references fail to disclose the limitation, “wherein the displayed first component and the displayed connections to the first component are distinctly indicated relative to the other displayed components and the other displayed connections, wherein the first wiring diagram is displayed in the first region of the input/output interface and the list of components is displayed in the second region of the input/output interface, wherein the list of components displays the first component.”
	Regarding Claim 25, the prior art references fails to disclose the limitation, “wherein the displayed list of components displays a third component, and wherein the instructions, when executed, further cause the processor to: upon selection by the user of the third component in the displayed list of components, display a second wiring diagram of the aircraft, wherein the second wiring diagram displays the third components and other components, wherein the third component and connections to the third component are distinctly indicated relative to the other displayed components and other displayed connections.”
	With respect to the foreign references listed in the Information Disclose Statement (IDS) submitted on 02/24/2021, the foreign references discloses methods for determining faults and diagnostic techniques for an aircraft but fails to disclose hyperlinks and a plurality of wiring diagrams related to a plurality of components being distinctly displayed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
	Claims 1, 2, 4, 5, 7, 9, 10, 12, 13, 16, 17, and 19-27 are allowed. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-1512. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        08/11/2021


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127